DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2020-070943, filed on 04/10/2020 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 3 include the reference character “PL” that is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 2 and 4 are objected to because of the following informalities that requires appropriate corrections:
In claim 2, line 3, the limitation “a longitudinal direction” should read “the longitudinal direction”.
In claim 4, line 2-3, the limitation “a width direction” should read “the width direction”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Chinese Patent Application Publication CN107289080A).

In regards to claim 1, Zhang teach (Figures 2a-2b) a chain guide (roller chain supporting piece 3) comprising: a guide surface (support surface ‘S’ and contact surface ‘C’) slidably guiding a running chain (roller chain 2), and at least one mounting part (two apertures at the distal ends of the roller chain supporting piece 3); the guide surface (support surface ‘S’ and contact surface ‘C’) including a first guide surface (support surface ‘S’, which is defined on both sides of the protruding part 31) extending along a longitudinal direction (travelling direction ‘D’), and a second guide surface (contact surface ‘C’, which defined on top of the protruding part 31) that is parallel to and protruding more than the first guide surface (support surface ‘S’); wherein, the second guide surface (contact surface ‘C’) protruding from the first guide surface (support surface ‘S’) with varying heights along the longitudinal direction (travelling direction ‘D’) (as clearly illustrated in figure 2a, the two longitudinal end sections of the protruding part 31 sloping towards the support surface ‘S’, and the heights at said two longitudinal end sections of the protruding part 31 is smaller than the height at the longitudinal middle section of the protruding part 31; which results in the protruding part 31 having varying heights at different  points/ section along its longitudinal extent in the travelling direction ‘D’; therefore, the contact surface ‘C’ that is defined by the protruding part 31, also has varying heights along its longitudinal extent in the travelling direction ‘D’) (see also paragraphs 0034-0038 in the translated CN107289080A provided with this office action).

In regards to claims 2-3, Zhang teach all intervening claim limitations as shown above. Zhang teach (Figures 2a-2b), the first guide surface (support surface ‘S’, which is defined on both sides of the protruding part 31) and the second guide surface (contact surface ‘C’, which defined on top of the protruding part 31) having an arc-shaped track in the longitudinal direction (as clearly illustrated in figure 2a and as described in paragraph 0007 & 0014, the support surface ‘S’ and the contact surface ‘C’, both has a centrally convex arc-shaped profile in the travelling direction ‘D’) with different centers (since the protruding part 31/ contact surface ‘C’ protrudes from the support surface ‘S’ or has an average height that is larger than the average height of the support surface ‘S’, the center of the convex arc defined along the contact surface ‘C’ would inherently be offset from the center of the convex arc defined along the support surface ‘S’ in order to account for the height difference between the contact surface ‘C’ and the support surface ‘S’); and the first guide surface (support surface ‘S’) being formed on both sides in a width direction (width direction of the roller chain supporting piece 3, which is a direction that is perpendicular to the travelling direction ‘D’) of the second guide surface (contact surface ‘C’).

In regards to claim 5, Zhang teach all intervening claim limitations as shown above. Zhang teach (Figures 2a-2b), at least one end in the longitudinal direction of the guide surface (two longitudinal sloped distal ends of the contact surface ‘C’) being formed with an inclined surface (figure 2a clearly illustrate, the two longitudinal end sections of the protruding part 31 tapering/ declining towards the support surface ‘S’; which results in the two longitudinal distal ends of the contact surface ‘C’ being slightly sloped in the travelling direction ‘D’ or being inclined towards the middle section of said contact surface ‘C’) that smoothly continuous with the second guide surface (contact surface ‘C’, which defined on top of the protruding part 31).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Kurono et al. (U.S. PGPUB 2016/0138684A1 hereinafter referred to as “Kurono”).

In regards to claim 1, Kurono teach (Figures 1-5) a chain guide (guide shoe 100 and metallic base member ‘E’) comprising: a guide surface (shoe surface 110) slidably guiding a running chain (chain ‘CH’), and at least one mounting part (two mounting portions/ apertures located near the two distal ends of the metallic base member ‘E’, as illustrated in figure 1); the guide surface (shoe surface 110) including a first guide surface (plate guide surface 120) extending along a longitudinal direction, and a second guide surface (guiding protruding portion 130 with the continuously transitioning protruding portion 140) that is parallel to and protruding more than the first guide surface (plate guide surface 120); wherein, the second guide surface (guiding protruding portion 130 with the continuously transitioning protruding portion 140) protruding from the first guide surface (plate guide surface 120) with varying heights along the longitudinal direction (as clearly illustrated in figure 2 and described in 0028 & 0031, the continuously transitioning protruding portion 140 of the guiding protruding portion 130 is inclined so as to smoothly connect the plate guide surface 120 with the guiding protruding portion 130; therefore, the height of the guiding protruding portion 130 would increase at least from the upstream end of the continuously transitioning protruding portion 140 towards the point where the continuously transitioning protruding portion 140 fully transition into the guiding protruding portion 130) (see also paragraphs 0025-0034).

In regards to claim 2, Kurono teach all intervening claim limitations as shown above. Kurono teach (Figures 1-5), the first guide surface (plate guide surface 120) and the second guide surface (guiding protruding portion 130 with the continuously transitioning protruding portion 140) has an arc-shaped track (as clearly illustrated in figures 1-2, the guide shoe 100 and the metallic base member ‘E’, both has an convexly curved shape; which results in the shoe surface 110, the plate guide surface 120, the guiding protruding portion 130, and the continuously transitioning protruding portion 140, all having a convexly curved shape) in a longitudinal direction with different centers (figures 2-3 and 5 clearly illustrate, the longitudinal arcuate extent of the guiding protruding portion 130 with the continuously transitioning protruding portion 140 being shorter than the longitudinal arcuate extent of the plate guide surface 120, while the guiding protruding portion 130 and the continuously transitioning protruding portion 140 both having an average height that is larger than the average height of the plate guide surface 120; which results in, the arcuate/ convexly curved shape of the plate guide surface 120 determining a radius of curvature that is distinct from the radius of curvature determined by the arcuate/ convexly curved shape of the guiding protruding portion 130 and the continuously transitioning protruding portion 140. Therefore, the center of the convex arc defined along the guiding protruding portion 130 and the continuously transitioning protruding portion 140 would inherently be offset from the center of the convex arc defined along the plate guide surface 120 in order to account for said difference in height and said difference in arcuate radi between the guiding protruding portion 130/ continuously transitioning protruding portion 140 and the plate guide surface 120).

In regards to claims 3-4, Kurono teach all intervening claim limitations as shown above. Kurono teach (Figures 1-5), the first guide surface (plate guide surface 120) being formed on both sides in a width direction of the second guide surface (guiding protruding portion 130 with the continuously transitioning protruding portion 140) (as clearly illustrated in figures 2 and 4-5, at least the portion of the plate guide surface 120 that defines the plate escaping portions 150 are located on beside the guiding protruding portion 130 and the continuously transitioning protruding portion 140); and the chain guide (guide shoe 100 and metallic base member ‘E’) additionally comprising a guide lip (guide wall portions 160) provided on both sides in a width direction of the guide surface (shoe surface 110); wherein, the guide lip (guide wall portions 160) being formed to protrude higher (as clearly illustrated in figure 5) than the second guide surface (guiding protruding portion 130 with the continuously transitioning protruding portion 140) in a portion adjoining the guide surface (outer sides of the shoe surface 110) (see also paragraph 0027).

In regards to claim 5, Kurono teach all intervening claim limitations as shown above. Kurono teach (Figures 1-5), at least one end in the longitudinal direction of the guide surface (upstream end of the continuously transitioning protruding portion 140) being formed with an inclined surface (upper inclined surface on the continuously transitioning protruding portion 140 of the guiding protruding portion 130) that smoothly continuous with the second guide surface (guiding protruding portion 130) (see also paragraphs 0027 and 0031).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Hotta (Japanese Patent Application Publication JPH10288249A).

In regards to claims 4, Zhang teach all intervening claim limitations as shown above. Zhang teach (Figures 2a-2b), the chain guide (roller chain supporting piece 3) additionally comprising a guide lip (stoppers 32) provided on both sides in the width direction (width direction of the roller chain supporting piece 3, which is a direction that is perpendicular to the travelling direction ‘D’) of the guide surface (support surface ‘S’ and contact surface ‘C’); and the guide lip (stoppers 32) being formed to protrude from a portion adjoining the guide surface (support surface ‘S’ and contact surface ‘C’). Yet, Zhang fail to explicitly disclose, the guide lip (stoppers 32) protruding higher than the second guide surface (contact surface ‘C’).
Whereas, Hotta teach (Figures 1-4) a chain guide (chain guide ‘G’ of the damper 6/ slipper 8) comprising: a guide surface (upper surfaces of the main body portion 21 and the convex portion 22) slidably guiding a running chain (timing chain 5), and a guide lip () provided on both sides in a width direction of said guide surface (upper surfaces of the main body portion 21 and the convex portion 22); the guide surface (upper surfaces of the main body portion 21 and the convex portion 22) including a first guide surface (upper surface of the main body portion 21) extending along a longitudinal direction, and a second guide surface (upper surface of the convex portion 22) that is parallel to and protruding more than the first guide surface (upper surface of the main body portion 21); wherein, the guide lip (two sidewalls of the chain guide ‘G’ that extends upwards from the main body portion 21 as illustrated in figure 3) is formed to protrude higher than the second guide surface (upper surface of the convex portion 22) from a portion adjoining the guide surface (upper surfaces of the main body portion 21 and the convex portion 22) (figure 3 clearly illustrate, the protruding height of the two sidewalls of the chain guide ‘G’ being larger than the protruding height of the convex portion 22) (see also paragraphs 0022-0041 in the translated JPH10288249A provided with this office action).
Accordingly, using the additional suggestions in Hotta, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Zhang’s chain guide with guide lips that protrudes higher than the second guide surface of said chain guide. Configuring the chain guide with guide lips that extend higher than the height of both the first and second guide surface will effectively limit the transverse displacement of the running chain relative chain guide in a width direction and/ or prevent the running chain from jumping-off/ disengaging from the chain guide in the width direction. Thereby, ensuring the running chain is guided by or travels along the chain guide/ guide surface of the chain guide.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                   /MICHAEL R MANSEN/                                                                           Supervisory Patent Examiner, Art Unit 3654